Citation Nr: 0717201	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a bilateral 
foot disability, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1990 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2004, which declined to reopen a claim for 
service connection for a bilateral foot condition.  In 
February 2007, the appellant appeared at a videoconference 
hearing held before the undersigned.  

In June 2003, the veteran filed a claim of clear and 
unmistakable error (CUE) in a October 1993 rating decision 
which denied service connection for a bilateral foot 
condition.  Due to potential effective date issues, the 
following decision does not render that claim moot, and it is 
REFERRED to the RO for initial consideration.  


FINDINGS OF FACT

1.  Evidence received since a March 2000 rating decision, 
which denied service connection for a bilateral foot 
condition, includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

2.  Plantar fasciitis had its onset during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral foot condition.  
38 U.S.C.A. §§ 5108 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  A chronic bilateral foot disability, diagnosed as plantar 
fasciitis, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the decision reached on the merits in this case, the 
Board finds there has been adequate VA compliance with the 
notice and duty to assist provisions of the law, and that, in 
view of the outcome discussed below, any deficiencies have 
not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006). 

New and Material Evidence

Service connection for a bilateral foot condition was 
previously denied by the RO in rating decisions dated in 
October 1993 (of which the veteran was notified in May 2004), 
October 1995, August 1997, and March 2000.  The veteran did 
not appeal any of those decisions, and they are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened, and if so reopened, the claim will be reviewed 
on a de novo basis.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet.App. 140 (1991). 

The appellant's request to reopen his claim was received in 
2003.  Under the applicable law, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006). 

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  Evidence 
of record at the time of the last final decision, in March 
2000, included service medical records which showed the 
veteran's treatment on multiple occasions for bilateral foot 
pain, assessed as heel spur syndrome, or plantar fasciitis.  
The file also included post-service records of treatment for 
bilateral foot and/or heel pain.  In March 2000, the claim 
was denied on the basis that the veteran's foot condition 
pre-existed service, and was not aggravated in service.  

Evidence received since then includes a VA examination dated 
in June 2005, which found that the veteran had asymptomatic 
pes planus which was not aggravated in service.  In addition, 
the examiner diagnosed bilateral plantar fasciitis, and noted 
a history of bilateral heel pain in service, diagnosed as 
plantar fasciitis; and persistent plantar foot and heel pain 
over the years since service.  He had tenderness over the 
plantar fascia and heels on the current examination.  This 
medical opinion of plantar fasciitis beginning in service, 
continuing after service, and shown on the current 
examination, relates to unestablished facts necessary to 
substantiate the claim, i.e., medical evidence of a current 
disability, first shown in service, unrelated to the pes 
planus which the RO focused on in its previous decisions.  
The new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   

Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service medical records show that moderate, asymptomatic pes 
planus was noted on the pre-entrance examination in September 
1989.  During service, the veteran was treated on multiple 
occasions from June 1991 to September 1992 for heel and arch 
pain.  Although thought, on several occasions, to be heel 
spurs, X-rays were normal.  Plantar fasciitis was also noted 
as a diagnosis, for example in July 1991.  As treatment, the 
veteran was provided with orthotics, given several profiles 
restricting his duty, provided with physical therapy, and 
given cortisone injections.  Nevertheless, the condition was 
still symptomatic as of September 1992.  

After service, he was seen in a VA outpatient clinic in June 
1993, complaining of painful heels.  He was given cortisone 
injections in his heels, and advised to get arch supports in 
his shoes.  A VA examination in September 1993 disclosed 
tenderness in both heels, and diagnosed "history of 
bilateral foot-heel pain with normal radiologic findings."  
Subsequent medical records have shown treatment for foot/heel 
pain over the years.  As noted above, the VA examination in 
June 2005 noted that the veteran developed heel pain, 
diagnosed as plantar fasciitis, in service, that the plantar 
foot and heel pain had persisted over the years, that he 
currently had plantar fascial tenderness and soreness, and 
resulted in a current diagnosis of plantar fasciitis.  Most 
recently, a VA record dated in January 2007 showed a 
diagnosis of plantar fasciitis.  In addition, in credible 
testimony at his hearing in February 2007, the veteran said, 
in essence, that he had been having the symptoms continuously 
since service.  Moreover, there is no evidence that the 
disorder claimed by the veteran, i.e., foot and heel pain 
diagnosed as plantar fasciitis, pre-existed service (as 
opposed to the asymptomatic pes planus noted on entry).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  All of these elements have been met by competent, 
credible evidence.  Moreover, there is no competent evidence 
against the claim.  Accordingly, service connection for a 
bilateral foot condition, diagnosed as plantar fasciitis, is 
warranted.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a bilateral foot disability, diagnosed 
as plantar fasciitis, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


